DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 in the reply filed on 12/10/21 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,243,444 to Daniels in view of U.S. Patent No. 7,654,364 to Yamaguchi et al.
Regarding claims 1 and 3, Daniels discloses a door slab (fig. 14B) with outer skins (1102, 1104) a containment sheet (102) and a damping fill material (1402, 1401, column 12, lines 31-43).  However, the constrainment sheet is not curved or arched.  Yamaguchi discloses the use of various shaped sheets in the construction of panels (figs. 1: 6 and figs. 5, 6, and 7).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Daniels by curving the sheet in order to increase sound absorption, as disclosed by Yamaguchi.

Regarding claim 4, Daniels in view of Yamaguchi discloses the basic claim structure of the instant application but does not disclose specific dimensions of arching.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such dimensions would be an obvious design choice based upon the thickness of the door.
Regarding claim 5, the sheet (102) spans substantially the height of the door.
Regarding claim 6, the fill material forms a layer on an interior surface of the outer skins, the constrainment sheet is embedded in the fill material (see fig, 14A and 14B).
Regarding claim 9, an insert (104) is inside the skins.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,243,444 to Daniels in view of U.S. Patent No. 7,654,364 to Yamaguchi et al. further in view of U.S. Patent Application No. 2007/0190876 to Ogawa et al.
Regarding claims 7 and 8, Daniels does not disclose a filler of silicone and powdered rubber.  Ogawa discloses such a material for panels to improve fire and sound resistance [0065].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Daniels by using such a material in order to increase the fire and sound resistance of the door.  Regarding shore ranges, these would have been obvious depending upon the hardness needed for the particular use the panel is intended for.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,243,444 to Daniels in view of U.S. Patent No. 7,654,364 to Yamaguchi et al. further in view of U.S. Patent Application No. 2018/0223592 to Malluck.
Regarding claim 10, Daniels does not specifically teach hinges.  Malluck discloses a hinge bracket (fig. 4: 462 area recessed) in a first hinge pocket (recessed area with 429), the hinge bracket is adapted to hide a hinge when installed and a hinge is connecting first and second brackets (fig. 4: see 429 attached to 462 and hidden).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633